Citation Nr: 0434068	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Evaluation of the initial rating of 10 percent for 
allergic rhinitis.

3.  Evaluation of the initial rating of 10 percent for 
pseudofolliculitis barbae.

4.  Evaluation of the initial rating of 0 percent for 
bilateral athlete's foot.

5.  Evaluation of the initial rating of 10 percent for 
favorable ankylosis of the right ring finger and little 
finger.


[The issue of entitlement to a program of vocational 
rehabilitation training in accordance with the provisions of 
Chapter 31, Title 38, United States Code is the subject of a 
separate decision.]



ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The March 2002 rating decision granted service connection for 
multiple disabilities and denied service connection for other 
disabilities.  The veteran filed a timely notice of 
disagreement (NOD) with the initial ratings assigned for 
allergic rhinitis, pseudofolliculitis barbae, bilateral 
athlete's foot, and favorable ankylosis of the right ring and 
little fingers.  He also disagreed with the denial of service 
connection for sinusitis.  The record discloses that a 
statement of the case (SOC) was issued in June 2004.  Along 
with the SOC, the RO enclosed VA Form 9, Appeal To Board of 
Veterans' Appeals, and an Appeal Hearing Options form.  The 
record shows the veteran entered his name and claim number on 
the Appeal Hearing Options form that was received by the RO 
in June 2004.  There is some indication this form was 
returned to the RO in conjunction with another document.  
Additionally, the record contains correspondence received 
from the veteran following his NOD but received prior to 
issuance of the SOC, which reflects his continued 
disagreement and intent to appeal the RO's determination 
relative to the claims for compensation benefits.  Notably, 
the record reflects that during the pendency of this matter, 
the veteran had another matter being simultaneously reviewed 
at the RO in which he filed an appeal.  Correspondence filed 
relative to that appeal references the compensation claims as 
well.  Based upon a review of the totality of the 
circumstances presented in this instance, the Board finds 
that the June 2004 correspondence evinces the veteran's 
desire to appeal the subject rating decision and will be 
accepted as his substantive appeal when considered in the 
context of the record.

FINDINGS OF FACT

1.  The veteran's allergic rhinitis is not productive of 
polyps, and the medical evidence of record does not show that 
it is productive of greater than 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.

2.  The veteran's pseudofolliculitis barbae is manifested by 
hyperpigmentation papules in the beard line, and anterior 
aspect of the neck, and affects approximately two percent of 
the body surface.   

3.  The veteran's bilateral athlete's foot is manifested by 
scaling with maceration of the 4th web space bilaterally, and 
primarily affects the left side more than the right side. 

4.  The veteran has favorable ankylosis of the right ring and 
little fingers only. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.97, Diagnostic Code 6522 (2003). 

2.  The criteria for an evaluation in excess of 10 percent 
for pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
4.1-4.14, 4.118, Diagnostic Code 7814 ((prior to and on and 
after August 30, 2002). 

3.  The criteria for an evaluation in excess of 0 percent for 
bilateral athlete's foot have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1-
4.14, 4.118, Diagnostic Code 7813 ((prior to and on and after 
August 30, 2002). 

4.  The criteria for an increased rating for favorable 
ankylosis of the right ring and little fingers have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5223 (prior to and on and 
after August 26, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

In this case, the RO forwarded correspondence to the 
appellant dated in October and November 2001, prior to the 
March 2002 rating decision, which informed him of the 
elements needed to substantiate his claims for service 
connection.  Thereafter, in letters dated in May 2003 and 
November 2003, the RO advised the veteran of the evidence 
needed to substantiate the claims for higher ratings for the 
service-connected disabilities, and evidence necessary to 
substantiate the claim for service connection for sinusitis, 
respectively.  In accordance with the requirements of the 
VCAA, these letters informed the appellant what evidence and 
information VA would be obtaining.  Each further explained 
that VA would make reasonable efforts to help him get 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The appellant was advised to send VA any relevant 
evidence in his possession.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning treatment for his claimed disabilities.  The 
Board is satisfied that its duty has been met and that VA has 
made reasonable efforts to obtain records adequately 
identified by the appellant.  Following a review of the 
record, the Board finds the appellant was given every 
opportunity to submit or identify relevant records in further 
support of his claim.  In view of these circumstances, the 
Board concludes VA has satisfied its duties to inform and 
assist the appellant, that no further development is 
warranted in this case with respect to evaluations of the 
service-connected disabilities, and this aspect of the appeal 
is properly before the Board for appellate review.


Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, § 
4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no percent 
evaluation, a no percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating issues now before the Board address the assignment 
of an initial rating following an award of service connection 
for the disability at issue.  In such cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).

During the pendency of this appeal, there have been changes 
in the law governing the schedular criteria for skin 
disorders and musculoskeletal disorders.  Since these changes 
in the law occurred while his appeal was pending, the Board 
must apply that version of the law that is more favorable to 
the claimant. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Since his appeal was pending at the time the 
applicable regulations were amended, the veteran is entitled 
to consideration under whichever set of regulations, original 
or revised, provide him with a higher rating.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  The General Counsel of VA has 
recently held that if the revised criteria is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

Allergic Rhinitis

Service medical records show the veteran received treatment 
during service for allergies, manifested by symptoms of nasal 
congestion and itchy eyes.  In May 2000, the veteran was 
evaluated with allergic respiratory syndrome.  At that time, 
he presented with a one month history of allergy symptoms, 
described as congestion, itchy/watery eyes, and nasal 
congestion.  On examination, the nasal turbinates and mucosa 
were slightly edematous and erythemic.

A separation medical examination report is not of record.

VA outpatient reports document intermittent treatment between 
2001 and 2003 for allergic rhinitis.  Physical examination in 
July 2001 revealed pale turbinates without discharge.  There 
was evidence of post nasal drip.  The veteran was started on 
a course of Flonase, Albuterol and Zyrtec.  His medications 
were increased in February 2003.  These records show the 
veteran also received monthly allergy injections from 
February 2002 to October 2003.   

A December 2003 report of VA examination referenced a 
diagnosis of allergic rhinitis.  Examination showed some 
erythema of the mucosa and edema, but no evidence of polyps 
or masses.  The septum was nonobstructing.  X-ray studies 
revealed normally aerated sinuses. 

The veteran's allergic rhinitis is currently assigned a 10 
percent disability evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Under that diagnostic code, a 10 
percent disability evaluation is contemplated for allergic or 
vasomotor rhinitis without polyps, but with greater than a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent disability 
evaluation is warranted when there are polyps present.

When the facts of this case are applied to the rating 
criteria, the Board finds that the evidence does not support 
a rating in excess of the assigned 10 percent evaluation.  In 
this regard, none of the evidence covering the appeal period 
demonstrates any nasal obstruction or polyps.  The RO has 
acknowledged that the objective medical evidence does not 
support a compensable evaluation for allergic rhinitis, but 
has awarded a 10 percent evaluation based upon the current 
treatment course followed to treat the veteran's symptoms.  
The Board will not disturb the RO's determination in this 
regard.  An evaluation in excess of 10 percent for his 
allergic rhinitis is not warranted.

Pseudofolliculitis Barbae

Service medical records show the veteran was intermittently 
evaluated and placed on profile for pseudofolliculitis barbae 
(PFB).  The veteran's PFB was variously evaluated on clinical 
presentment as multiple papulae lesions over the chin area 
especially.  In May 1995, the veteran was evaluated with PFB.  
At that time, examination showed moderate number of flesh-
colored follicular and non-follicular papules, and scattered 
flesh-colored scar-like papules on the chin.  Service records 
show the veteran was also treated for acne scarring.

A separation medical examination report is not of record.

Received in January 2002 were photographs depicting the 
extent of this disability.

An August 2002 VA outpatient report indicates the veteran 
presented with complaints of facial irritation with shaving.  
He reported pain involving the lateral aspects of the beard 
line.  Examination of the beard line showed papular lesions 
suggestive of PFB.  There were raised serpentine lesions on 
the nose suggestive of rosacea.  The clinical impression was 
PFB and rosacea.  A January 2003 clinical report indicates 
the veteran's PFB had not improved with treatment.  
Examination revealed hyperpigmented follicular papules in the 
beard area.

A December 2003 VA examination report referenced a diagnosis 
of pseudofolliculitis barbae with history of scarring acne.  
The veteran reported constant progressive symptoms since 
service.  He reported the lesions are primarily in the beard 
area, but are now extending to the neck area.  He reported 
bumps with shaving and occasional itching.  The veteran 
reported he uses clippers and tries to shave once per week.  
He avoids having his beard exceed a quarter of an inch.  
Examination showed hyperpigmented papules in the beard area 
affecting the cheeks, chin, and anterior aspect of the neck.  
The examiner noted this involved about two percent of the 
total body surface.  

The veteran's PFB is evaluated as10 percent disabling under 
Diagnostic Code 7813 as dermatophytosis and is rated based 
upon the area of disfigurement.  

Prior to August 30, 2002, a noncompensable rating was 
assigned for disfiguring scars of the head, face, or neck 
when such disfiguring scars were slight.  A 10 percent rating 
was assigned for disfiguring scars of the head, face, or neck 
when such scars were moderate and disfiguring.  A 30 percent 
evaluation was assigned when disfiguring scars of the head, 
face, or neck were severe, especially if producing unsightly 
deformity of the eyelids, lips, auricles.  A 50 percent 
rating was assigned for disfiguring scars of the head, face, 
or neck that were complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  A Note to this code provides that 
when in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7800.

On and after August 30, 2002, the criteria for the evaluation 
of scars were revised to assign a 10 percent evaluation when 
there is one characteristic of disfigurement.  A 30 percent 
evaluation is assigned when disfigurement of the head, face 
or neck is manifested by visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (including auricles), cheeks, lips, or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is assigned when disfigurement of the head, face 
or neck is manifested by visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (including auricles), cheeks, lips, 
or with four or more characteristics of disfigurement.  An 80 
percent evaluation is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (including 
auricles), cheeks, lips, or six or more characteristics of 
disfigurement.  Note (1): The eight characteristics of 
disfigurement for purposes of evaluation under 38 C.F.R. § 
4.118 are: a scar 5 or more inches in length; a scar at least 
one-quarter inch (13 or more cm.) in width at the widest 
part; the surface contour of the scar either elevated or 
depressed on palpation; skin adherent to underlying tissue 
skin hypo-or hyper pigmented in an area exceeding six square 
inches (39 square cm.); abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square cm.);underlying soft tissue missing in an 
area exceeding six square inches (39 square cm.); or skin 
indurated and inflexible in an area exceeding six square 
inches (39 square cm.).  Note (2): Rate tissue loss of the 
auricle under Diagnostic Code 6207 (loss of auricle) and 
anatomical loss of the eye under Diagnostic Code 6061 
(anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate.  Note (3): Take 
into consideration unretouched color photographs when 
evaluation under the above criteria.  38 C.F.R. Part 4, § 
4.118, Diagnostic Code 7800.

The evidence of record shows intermittent treatment for PFB 
manifested by multiple papule lesions involving the beard 
line.  On VA examination in December 2003, the veteran 
asserted that his PFB was disfiguring, and that the lesions 
now extended to the neck area.  He currently shaves once 
weekly and maintains no more than a quarter inch beard 
growth.  The VA examiner reported findings of hyperpigmented 
papules in the beard line and along the anterior aspect of 
the neck that were noted to involve two percent of the total 
body surface.  There were no findings of disfigurement, 
tissue loss and cicatrization, marked discoloration, color 
contrast or the like.  The examination included unretouched 
color photographs of the veteran's left and right face, a 
full frontal photograph, and a photograph of the veteran 
looking upward to disclose the underside of his chin and 
neck.  The veteran was evaluated with scars attributable to 
his acne.  

The Board has carefully reviewed the assembled evidence.  The 
Board's own review of those photographs disclosed no scars 
which are productive of complete or unsightly deformity of 
one side of the face the eyelids, lips, or auricles.  
Further, the Board further notes that the report of VA 
dermatological examination, conducted in December 2003, shows 
that the veteran complained of bumps along the beard line and 
extending to the neck; that he experiences occasional 
itching; and that he develops ingrown hairs.  Significantly, 
there was no report of inflammation and no showing of 
excoriation.  Examination revealed hyperpigmentation.  The 
examiner did not describe ulceration, exfoliation, or 
crusting in the area of hyperpigmentation.  There was no 
evidence of systemic or nervous manifestations.  

Based upon the foregoing, the Board finds that the evidence 
shows that the veteran's pseudofolliculitis barbae is 
currently manifested by hyperpigmentation in the beard line 
and anterior aspect of the neck. In this instance the 
evidence demonstrates only one of the characteristics of 
disfigurement is present, that of hyperpigmentation on the 
chin and cheeks.  The evidence is consistent with the 
assigned 10 percent evaluation.  

Bilateral Athlete's Foot

Service medical records reflect the veteran was seen in March 
1995 for athlete's foot.  Examination conducted at that time 
showed peeling and maceration of the feet.

A separation medical examination report is not of record.

Received in January 2002 are photographs depicting the extent 
of this disability.

A February 2003 VA outpatient report notes the veteran 
reported no relief with use of over-the-counter medications.  
At that time, he indicated he was not being treated at VA for 
his foot condition.  Physical examination showed the 
bilateral foot condition was confined to the left foot.  
There was an area of significant maceration between the 4th 
and 5th toes, with some fissuring but no drainage or 
bleeding.  An assessment of tinea pedis was noted.  When seen 
in March 2003, there was maceration involving several toes, 
and pallor in the web spaces.  The impression was mixed 
infection of the toe and web spaces.  

On VA examination in December 2003, the veteran presented 
with complaints of athlete's foot, primarily involving the 
left foot, described as constant but of variable severity.  
He described symptoms of increased itching, and bleeding 
between the toes due to increased scratching during flare-
ups.  He reported some relief with medication, but noted 
episodes of continued itching.  The flare-ups were reported 
to be worse with wearing closed shoes and socks.  Examination 
showed scaling of the left foot suggestive of tinea pedis.  
Maceration of the 4th web space, bilaterally, but more 
prominent on the left side.  The examiner observed the 
veteran had abnormal toenails with thickening, discoloration, 
and striation.   The diagnostic impression was tinea pedis, 
onychomycosis, pes planus, mild hallux valgus and 
degenerative changes.

The record shows that the veteran's bilateral foot disability 
is manifested by maceration and peeling.  VA outpatient 
records document symptoms of maceration with some fissuring, 
with symptoms greater on the left side than the right.  VA 
examination in December 2003 showed maceration involving the 
web spaces bilaterally, with scaling of the left foot.  The 
veteran reported no relief with over-the-counter medications, 
but noted some relief with wearing sandals.  The remainder of 
that examination revealed that the veteran ambulated with a 
normal gait and without ambulatory aids.

The veteran's athlete's foot is evaluated as dermatophytosis, 
Diagnostic Code 7813.  Under the rating criteria applicable 
prior to August 30, 2002, dermatophytosis was evaluated as 
for eczema under Diagnostic Code 7806.  A 10 percent rating 
is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating is warranted when there 
is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant. Diagnostic Code 
7806 (prior to August 30, 2002).

Under the revised rating criteria provided by Diagnostic Code 
7813, dermatophytosis should be rated depending upon the 
predominant disability as disfigurement of the head, face or 
neck; scars; or dermatitis (Diagnostic Code 7806).  In the 
present case, the veteran's predominate disability is similar 
to dermatitis.  Under the revised rating criteria provided by 
Diagnostic Code 7806, a 10 percent rating is assigned where 
at least 5 percent but not more than 20 percent of the entire 
body is affect, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affect, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  Diagnostic Code 7806 (effective August 30, 2002).

In reaching this decision, the Board observes that the 
December 2003 VA examination did not find that the veteran's 
disability resulted in exudation or itching of an exposed 
area or extensive area. Diagnostic Code 7806 (prior to August 
30, 2002). Similarly, the examination did not find that the 
veteran's disability affects at least 5 percent of the entire 
body, or at least 5 percent of the exposed areas, or required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the twelve month period. Diagnostic 
Code 7806 (effective August 30, 2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for bilateral 
athlete's foot, under the previous or the revised criteria.

Favorable Ankylosis of the Right Ring and Little Fingers

Service medical records show the veteran was seen in 
September 1995 for right ring finger proximal interphalangeal 
joint (PIP) contracture, related to injury in July 1994.  The 
veteran was referred for surgical release of the right ring 
finger in December 1995 due to 70 degree flexion contracture 
that was resistant to splints, range of motion manipulation 
following a course of therapeutic treatment.   

In April 1996, the veteran was seen for a right pinky finger 
injury, evaluated as minimally displaced now rotated oblique 
fracture of proximal phalanx of the right fifth digit.  He 
was next evaluated in August 1996 for trauma to the right 
small finger.  He underwent closed reduction of fracture of 
phalanges of the hand with internal fixation and was 
thereafter referred for therapy.  

The veteran underwent partial excision of tendon sheath for 
release of the right ring finger in October 1996 due to 
flexion contracture of the ring finger.

A separation medical examination report is not of record.

Received in January 2002 are photographs depicting the extent 
of this disability.

On VA examination in December 2003, the veteran reported he 
was unable to extend the ring and little fingers of the right 
hand, particularly when exposed to cold weather.  He also 
reported difficulty with grasping.  He reported shaking and 
dropping objects.  He reported that his disability has not 
affected his ability to write.  The veteran reported 
occasional pain in the 5th finger when it strikes against a 
hard surface.  It was noted that the veteran neither takes 
medication nor uses a brace or splint.  Examination revealed 
flexion contractures in the proximal interphalangeal joints 
of the right ring and little finger.  Mild tenderness was 
noted on palpation of the little finger, but not the ring 
finger.  The proximal interphalangeal joint of the ring 
finger was flexed at an 145 degree angle.  Extension was 
incomplete by 35 degrees, and the examiner was unable to 
extend the finger further.  The proximal interphalangeal 
joint of the right little finger was flexed at an 140 degree 
angle, with extension incomplete by 40 degrees.  Further 
extension of this finger was not possible.  Grip strength was 
evaluated as 10 pounds per square inch, compared to the left 
hand in which grip strength was evaluated as 11 pounds per 
square inch.  X-ray studies of the right hand revealed bony 
remodeling of the proximal phalanx of the 5th finger 
consistent with remote fracture.  The diagnostic impression 
was history of hand injuries and surgeries with residuals as 
described, and flexion contracture of the right ring and 
little fingers.

The veteran's disability of the right (dominant) hand is 
rated as 10 percent disabling under Diagnostic Code 5229-
5223.

Favorable ankylosis of multiple fingers is evaluated under 
Diagnostic Code 5223. During the course of this appeal, 
revisions were made to Diagnostic Codes 5216-5230.  See 67 
Fed. Reg. 48784- 48787 (July 26, 2002).  

Under the version in effect until August 26, 2002, Diagnostic 
Codes 5220 through 5223 are applied to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling. Under Diagnostic Code 
5223, favorable ankylosis of the ring finger and little 
finger, warrants a 10 percent rating, irrespective of 
extremity that is affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223.

Under the revised rating criteria for the fingers, the 
following rules are observed in classifying the severity of 
limitation of motion:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. * * * * * (5) If there is limitation of motion 
of two or more digits, evaluate each digit separately and 
combine the evaluations.

Under the revised Diagnostic Code 5223, favorable ankylosis 
of the ring and little fingers of the major hand still 
warrants a 10 percent rating.

Under revised Diagnostic Code 5229, for either hand, 
limitation of motion of the index or long finger is rated 10 
percent with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, and rated 
noncompensable with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees. Under 
revised Diagnostic Code 5230 any limitation of motion of the 
ring or little finger is rated noncompensable.

The revised rating schedule also provides separate ratings 
for individual fingers. The maximum rating for the major ring 
or little finger is 0 percent.

In this case, the veteran has favorable ankylosis in the PIP 
joints of the ring and little fingers with limitation on 
extension of these fingers.  Therefore, under the older 
version of the rating schedule, the veteran was assigned a 10 
percent rating for favorable ankylosis of 2 digits of one 
hand (major), ring and little fingers.  This rating is 
consistent with the provisions of that code concerning the 
fingers involved.   Under the new version, the outcome is the 
same.  The veteran still has favorable ankylosis in the ring 
and little fingers.  Even if the fingers were separately 
rated, a similar rating would result.  Thus, neither version 
of the rating schedule is more favorable to the veteran as a 
higher rating is not warranted under either version.  The 
Board notes that because the veteran is rated in this 
instance based upon no motion being the greater disability, 
the provisions of DeLuca are not for application.
DeLuca v. Brown, 8 Vet. App. 202 (1995) (additional 
disability due to functional impairment). 

In reviewing this matter, the Board has carefully considered 
the lay statements of the veteran, and his mother concerning 
the severity of the veteran's disabilities.  However, the lay 
testimony and statements are deemed competent with regard to 
the description of the symptoms the veteran experiences.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record in conjunction with the pertinent rating 
criteria previously set forth. 

Finally, the Board also has considered whether consideration 
of the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is in 
order in this case.  The Board notes, however, that there is 
nothing in the record to suggest the existence of such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  Equally as significant is 
the fact that it has not been contended or otherwise 
indicated that the service-connected disabilities at issue 
here have resulted in any hospitalization or other extensive 
treatment regimen.  It is undisputed that the veteran's 
reported symptoms associated with the service-connected 
disabilities could have an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, as 
noted, the schedule is intended to compensate for average 
impairment in earning capacity resulting from service-
connected disability in civil occupations. 38 U.S.C.A. § 
1155. "Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Significantly, the record 
does not reflect that the service-connected disabilities have 
required any post-service period of hospitalization and have 
not, individually or collectively, been objectively shown to 
have markedly interfered with employment. There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the service-connected 
disabilities than that commensurate with the currently 
assigned ratings.  The evidence does not indicate that the 
disabilities at issue interfere markedly with employment in a 
way not contemplated by the schedular rating.

Therefore, the assigned rating evaluations for allergic 
rhinitis, PFB, bilateral athlete's foot, and ankylosis of the 
ring and little fingers correctly compensate the veteran for 
any adverse industrial impact attendant to these service-
connected disabilities.  Accordingly, the Board finds that in 
light of the record and because the veteran has not contended 
that an extraschedular evaluation is in order in this case, 
referral to the RO for consideration of an extraschedular 
evaluation by the RO is not warranted.

ORDER

An evaluation in excess of 10 percent for allergic rhinitis 
is denied.

An evaluation in excess of 10 percent for pseudofolliculitis 
barbae is denied.

An evaluation in excess of 0 percent for bilateral athlete's 
foot is denied.

An evaluation in excess of 10 percent for favorable ankylosis 
of the right ring finger and little finger is denied.


REMAND

The Board notes that a preliminary review of the record 
discloses that additional development is necessary in the 
current appeal prior to the Board's review.

With respect to the claimed sinusitis, the record documents 
the veteran was treated in service for sinusitis.  There is 
no separation examination of record.  Post-service medical 
evidence references treatment and diagnosis of sinusitis 
within months of discharge from active duty.  Service 
connection is in effect for allergic rhinitis.  No medical 
opinion has been obtained regarding the etiology of any 
current sinusitis. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In view of the current state of the record, 
it is the opinion of the Board that further development is 
required.  The record on appeal is deficient in that it lacks 
potentially relevant evidence which could reveal information 
essential to the determination whether relief can be granted 
to the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

In light of the above discussion, it is opinion of the Board 
that contemporaneous and thorough VA examination would be of 
assistance to the Board in clarifying the nature and etiology 
of the veteran's sinus condition.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should schedule the veteran for 
appropriate VA examination to determine the 
nature and etiology of any respiratory 
disorder, to include sinusitis.  Any 
indicated diagnostic tests and studies should 
be accomplished.  The examiner is requested 
to provide an opinion whether it is at least 
as likely as not that the veteran has 
sinusitis related to disease or injury in 
service, or first manifested in service.  If 
the veteran is diagnosed with sinusitis 
determined not to be of service origin, the 
examiner is requested to comment on the 
clinical significance, if any, of the 
veteran's in-service sinus complaints and 
service-connected rhinitis relative to the 
currently diagnosed sinusitis.  The claims 
file must be made available to the examiner 
in conjunction with the examination in order 
to facilitate a thorough, longitudinal review 
of the veteran's history.

2.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue of entitlement to 
service connection for sinusitis.  If the 
determination remains unfavorable to the 
veteran, he and his representative (if one is 
selected) should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to respond.

The case should thereafter be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  The veteran need take no action unless otherwise 
notified. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



